Citation Nr: 0809080	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  03-13 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for hepatitis C infection claimed as the result of 
blood transfused during a June 1975 surgery at a VA hospital.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  This case was remanded by the Board for 
additional development in February 2005.

As an initial matter, the Board notes that the veteran's 
attorney faxed a VA Form 9, Appeal to Board of Veterans' 
Appeals, in September 2007 in response to a July 23, 2007, 
supplemental statement of the case (SSOC).  A hearing before 
the Board was requested.  In a January 2008 letter to the 
claimant's attorney, the Board noted that, because a hearing 
had already been held in this case, a motion showing good 
cause for conducting another hearing was required.  The time 
period for response to the Board's letter has expired, and 
there is no evidence in the record that such a motion has 
been submitted.  Consequently, a second hearing will not be 
scheduled.  

The Board also notes that, in correspondence dated in January 
2008 (that acknowledged the aforementioned letter to her), 
the veteran's attorney requested copies of the veteran's case 
file for the period beginning December 23, 2003, and further 
requested that she be given 10 days from receipt of those 
documents to respond.  The record indicates that copies, 
consisting of approximately 850 pages, were shipped to 
counsel on February 20, 2008.  Given the methods the Board 
uses to ship case materials, the Board finds that the 
requested documents have been in counsel's possession for at 
least 10 days, and no additional presentation has been made 
by counsel.  

Consideration of the appellant's claim for service connection 
for PTSD is deferred pending completion of the development 
sought in the remand that follows the decision below.  

Whenever pertinent evidence is received that has not been 
considered by the agency of original jurisdiction (AOJ), a 
remand for that purpose is necessary unless the appellant 
waives consideration of the evidence by the RO.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The Board received two faxes from counsel in 
February 2008 containing additional argument and evidence in 
support of the veteran's PTSD service connection claim.  The 
veteran has not waived AOJ consideration of this newly 
received evidence.  However, because the newly received 
argument and evidence relates only to the PTSD claim, a 
remand of the other two issues for AOJ consideration is not 
necessary.


FINDINGS OF FACT

1.  The veteran does not have hepatitis C that is related to 
his military service.  

2.  The veteran did not receive a blood transfusion in the 
course of his June 1975 surgery at a VA hospital.  

3.  The veteran does not have hepatitis C that is a result of 
June 1975 treatment at a VA hospital.  


CONCLUSIONS OF LAW

1.  The veteran does not have hepatitis C that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  

2.  The criteria for an award of compensation benefits under 
38 U.S.C.A. § 1151 for hepatitis C due to June 1975 treatment 
at a VA hospital have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
and February 2001, September 2003, and April 2005.  (Although 
the complete notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claims, any 
timing errors have been cured by the RO's subsequent actions.  
Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claims.  
The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) and two SSOCs 
reporting the results of its reviews of issues on appeal and 
the text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and Social Security Administration (SSA) records, 
and secured a medical examination in furtherance of his 
hepatitis C claims.  In a written statement dated in June 
2006, the veteran's attorney indicated that there was no 
other information or evidence to be submitted to substantiate 
the veteran's claims.  VA has no duty to inform or assist 
that was unmet.  

Hepatitis C

The record shows that the veteran has been diagnosed with 
hepatitis C.  The date of onset of hepatitis C is not 
determinable by the evidence of record, but the first 
evidence in the record that the veteran has hepatitis C is a 
November 1995 laboratory report indicating that he was 
reactive to hepatitis C antibody testing.  His original claim 
was that he contracted hepatitis C via a blood transfusion 
received in the course of treatment at a VA hospital in June 
1975 for a non-service-related gunshot wound.  He also argues 
that his hepatitis C may have been contracted while in 
service as a result of the use of jet injector administered 
inoculations.  

The veteran has submitted several documents in support of 
these claims.  An article from the Archives of Internal 
Medicine suggests that commercial tattooing is a good example 
of an important risk factor for subclinical hepatitis C 
infection.  An article downloaded from the World Wide Web, 
attributed to a Romanian author, notes that jet injectors may 
transmit blood-borne infections such as hepatitis B virus and 
human immunodeficiency virus (HIV).  Another item downloaded 
from the Web is what appears to be a July 1998 letter to a 
member of the House of Representatives from an Assistant 
Secretary of Defense that states that the Department of 
Defense (DoD) has no evidence that service members have 
acquired blood-borne infections such as hepatitis B, 
hepatitis C, or HIV as a result of DoD's use of jet 
injectors.  The letter went on to note that, while there is 
concern that use of jet injectors may pose a potential risk 
for transmitting blood-borne infections to vaccine 
recipients, the particular jet injector developed and most 
widely used by the military has never been implicated in 
transmission of blood-borne infections.  

There is of record a November 1995 private treatment note 
authored by D.B., M.D., stating that the veteran received a 
blood transfusion in the course of his gunshot wound 
treatment, but there is no evidence of the source of Dr. B.'s 
statement; the Board can only conclude that this came from 
the veteran because it is not supported by any of the other 
medical evidence of record.  Of record are the operation 
report and discharge summary documenting treatment of the 
veteran following his gunshot wound in June 1975, and these 
records do not show that any blood was transfused.  A March 
2003 memorandum from S.D., the Administrative Officer of the 
Pathology and Laboratory Medicine Service at the VA Medical 
Center (VAMC) in Oklahoma City, Oklahoma notes that a review 
of the pertinent records revealed that, while six units of 
whole blood were prepared for use if needed, the evidence 
showed that they were not used.  Mr. D. stated categorically 
that the veteran did not receive any blood transfusion during 
this episode of care.  

In accordance with the Board's February 2005 remand, the RO 
asked for an examination and medical opinion as to whether 
the veteran has hepatitis C, and, if so, to provide an 
opinion as to whether it is more, at least, or less likely 
than not that any documented hepatitis C is related to the 
veteran's period of active military service.  The June 2007 
examination and opinion were provided by N.B., M.D., who 
noted that she had reviewed the veteran's case file and 
medical records in detail.  Dr. B. noted that the veteran 
reported that he had no symptoms at the time he was diagnosed 
about 15 years previously, and had no symptoms at the time of 
her examination.  The veteran reported that he drank heavily 
until a month prior to the examination, and had used 
intravenous (IV) drugs and snorted cocaine in the past.  He 
also reported that he had high risk sexual behavior for about 
15 years after leaving service, and had two tattoos after 
leaving service.  The examiner additionally noted that the 
veteran's medical records indicate polysubstance abuse with 
pain pills, speed, cocaine, and IV drugs.  

The examiner concluded that the veteran has hepatitis C, and 
that there are multiple etiological factors for this.  She 
found the veteran's averment of blood transfusions in the VA 
hospital in 1975 was not supported by the medical evidence.  
She could not establish the date of onset of the veteran's 
hepatitis C, but opined that it was less likely as not that 
his hepatitis C was related to his military service, and that 
it was more than likely that hepatitis C was a combination of 
the veteran's high risk behavior, including IV drug use, 
intranasal cocaine use, high risk sexual activity, and the 
tattoos, that led to his contracting hepatitis C.  

As noted, the veteran contends that he contracted hepatitis C 
as a result of blood transfusion during his 1975 VA hospital 
stay, and seeks compensation pursuant to 38 U.S.C.A. § 1151.  
Section 1151 provides in pertinent part that:

(a) Compensation under this chapter. . .shall be 
awarded for a qualifying additional disability. . 
.of a veteran in the same manner as if such 
additional disability. . .were service[]connected.  
For purposes of this section, a disability. . .is a 
qualifying additional disability. . .if the 
disability. . .was not the result of the veteran's 
willful misconduct and--

(1) the disability. . .was caused by hospital care, 
medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability. . .was--

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable . . .

38 U.S.C.A. § 1151.  

Here, the evidence of record shows that the veteran did not 
receive transfused blood while undergoing treatment at the 
Oklahoma City VAMC in June 1975 as claimed.  The Board 
therefore finds that, absent blood transfusions during that 
treatment, the veteran could not have contracted hepatitis C 
as claimed.  Moreover, there is no other suggestion that 
hepatitis C was caused by any other sort of treatment by VA.  
Thus, the veteran's contraction of hepatitis C was not caused 
by the VA hospital care, medical or surgical treatment, or 
examination furnished the veteran in the course of his care 
and treatment in June 1975.  Entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for hepatitis C infection 
claimed as the result of blood transfused during June 1975 
surgery at a VA hospital is therefore not warranted.  

While the veteran's original hepatitis C claim was limited to 
the claim that it was contracted due to blood transfusion at 
the VAMC, the RO developed the claim to include a claim of 
service connection on a direct basis.  At the veteran's July 
2004 hearing before the undersigned Veterans Law Judge, it 
was suggested that the veteran may have contracted hepatitis 
C through the Army's use of air gun injectors for 
immunizations given to the veteran.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Here, there is medical evidence that the veteran currently 
has hepatitis C.  However, there is no evidence in the 
veteran's SMRs related to hepatitis C, no record of any 
symptomatology, and no record of any post-service diagnosis 
until more than 25 years after the veteran left active duty.  
As noted, the record indicates that the veteran's hepatitis C 
was first detected in a laboratory test in November 1995.  
Moreover, as to the third element needed to establish service 
connection, there is no medical evidence of a nexus between 
the veteran's current hepatitis C and his military service.  

The veteran's Army immunization record is of record, and it 
shows that the veteran received at least 10 inoculations 
while in service.  The record does not indicate that any of 
them was administered via a jet injector.  Even if the Board 
concedes that at least some of these inoculations were 
administered via a jet injector, there is no evidence that 
this caused the veteran's hepatitis C.  While the literature 
cited above indicates that there is a possibility of 
transmission of hepatitis C through the use of jet injectors, 
the July 1998 letter from the Assistant Secretary of Defense 
states that DoD has no evidence that service members have 
acquired blood-borne infections such as hepatitis, B, 
hepatitis C, or HIV as a result of DoD's use of jet 
injectors.  Thus, while the evidence suggests that 
transmission of hepatitis C via jet injector use is possible, 
there is no credible medical evidence that the veteran's 
hepatitis C was thusly caused.  Moreover, as the May 2007 VA 
examiner opined, it is more likely that a combination of the 
veteran's post-service behavior, including IV drug use, 
snorting cocaine, high risk sexual activity, and the tattoos, 
led to his contracting hepatitis C.  

While the Board recognizes that it is possible that the 
veteran contracted hepatitis C through the Army's use of jet 
injector inoculation, and acknowledges that the veteran as a 
layperson is competent to testify that he received 
inoculations in that manner, there is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of this 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2007).  Put another way, the veteran 
is not competent to provide credible medical opinion that his 
hepatitis C was caused by jet injector inoculation.  
Consequently, the veteran's own assertions as to the etiology 
of his hepatitis C have no probative value.  The competent 
medical nexus evidence specific to this case is against the 
veteran's claim.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current hepatitis C is not traceable to disease or 
injury incurred in or aggravated during active military 
service.


ORDER

Entitlement to service connection for hepatitis C is denied.  

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for hepatitis C infection due to June 1975 treatment at a VA 
hospital is denied.  




REMAND

As noted, the Board has received additional argument and 
evidence from the veteran's attorney that is related to his 
PTSD claim.  The Board finds that a remand is necessary to 
clarify just which military unit(s) the veteran was in during 
his tour in Vietnam.  

The veteran's service records clearly show that his unit in 
Vietnam was the HHD (Headquarters and Headquarters 
Detachment) 10th Transportation Battalion, and this is the 
unit that the veteran has identified in his discourse with VA 
examiners, on a questionnaire related to a previous Agent 
Orange claim, and in the PTSD stressor questionnaire he 
submitted in connection with this claim.  Based on this 
information, the RO sought verification of the veteran's 
claimed stressors, and denied the claim based on the absence 
of any record of the veteran's claimed stressor events in the 
information available in the records related to HHD 10th 
Transportation Battalion.  

In the faxed argument received on February 8, 2008, the 
veteran's attorney took issue with the July 2007 SSOC that 
documented the absence of the stressor-supporting evidence 
from the 10th Transportation Battalion.  She claimed that 
"THIS IS WRONG BATTALION!," and that the veteran was 
instead attached to the 7th Transportation Battalion.  No 
explanation was given for this claim.  Because the identity 
of the veteran's unit in Vietnam is the starting point for 
verification of his claimed stressor events and is now in 
question, the Board must remand in order to identify the 
source of the claim that the veteran was in the 7th, not the 
10th, Transportation Battalion, and to verify its accuracy.  
(The Board also notes in passing that, in correspondence 
dated in July 2004, the veteran's attorney averred that he 
was assigned to the 3rd Battalion, 26th Artillery while 
serving in Vietnam.  The veteran's service record shows, 
however, that he was assigned to the 3rd Battalion, 26th 
Artillery, which the veteran's service record shows was based 
at Ft. Sill, Oklahoma, after he returned from Vietnam.)  

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ should contact the veteran 
and his attorney to ascertain the basis 
for the claim that he was assigned to a 
unit in Vietnam that is different from 
that which is identified in his official 
military service records and throughout 
his claims file.  Any credibly averred 
assignments during the veteran's Vietnam 
tour that are at odds with the veteran's 
service record must be verified via the 
appropriate means (confirmation by the 
service department).  

If it is determined that the veteran was, 
in fact, attached to a unit other than as 
documented in the veteran's service 
record, using this new information, the 
AOJ should contact the appropriate 
agency(ies) in an attempt to verify the 
veteran's claimed stressors.  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  The supplemental 
statement of the case should address the 
evidence received since issuance of the 
July 2007 supplemental statement of the 
case.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


